May I be permitted, on behalf of the Khmer people and the Coalition Government of Democratic Kampuchea, and on my own behalf, to express my most cordial salutations and heartfelt thanks to the heads of delegations and the representatives who honor this session with their presence, and thus give evidence of their faith in the most noble ideals of the United Nations: the ideals of justice, peace, freedom and support for oppressed peoples and victims of injustice.
Mr. President, it is with great satisfaction that my delegation welcomes your unanimous election to the presidency of the fortieth session of our General Assembly. The choice made by all our colleagues is a tribute to your outstanding personality, which commands general respect, and to the sustained activities of Spain, its Sovereign and its people on behalf of peace, justice and democracy.
While recalling with pleasure that Cambodia and Spain became Members of the United Nations the same year, 1955, we are confident that, thanks to your long experience, wisdom and skill and to your well-known commitment to our world Organization and its Charter, our session, on the occasion of the fortieth anniversary of the founding of the United Nations, will give a positive response to the hopes of the international community and hasten solutions to the vital issues of peace, security and justice facing our world.
On behalf of my delegation, I wish to pay a warm tribute to Mr. Paul Lusaka, who conducted our work at the previous session with wisdom and distinction and prepared the celebration of the fortieth anniversary of the United Nations.
I wish also to reaffirm our deep esteem and great appreciation for our Secretary-General, Mr. Javier Perez de Cuellar, for his outstanding activities and initiatives in order to bring about the United Nations contribution to easing tensions and maintaining peace and security in the world. His visit to South-Bast Asia earlier this year in order to explore ways and means of bringing about the implementation of the just United Nations resolutions testifies to his steady efforts, his impartiality and his courage in discharging his lofty responsibilities. His annual reports and the talks which I have had the pleasure of holding with him have all been a source of encouragement for me. Our Secretary-General is a credit to the United Nations for his personal commitment in the search for international peace and security, co-operation and understanding between all the peoples of the world.
Lastly, I should like to pay a ringing tribute to our Organization as it nears the glorious day of its fortieth anniversary. The United Nations is irreplaceable, for it is the conscience of the civilized world. It is the only gathering in the world where all Powers, whatever their size, can sit as full Members, air their views freely, make suggestions, lodge complaints and voice fears to the international community and appeal to it whenever they deem their freedom, or even their existence, to be threatened.
The United Nations is a prestigious Forum in which there are always those ready to uphold justice. Resolutions adopted by it, even when it does not have the material means of implementing them, have almost world-wide moral significance which nobody would challenge lightly, witness the more or less honorable or subtle maneuvers carried out by the antagonists in an attempt to save face.
The United Nations remains the ultimate hope of oppressed peoples. More than once, by dint of patience, perseverance and wisdom, it has changed the course of history. It goes without saying that we whole-heartedly desire it to succeed in the case of our unfortunate Kampuchea, attacked, invaded and more than half-colonized by a much more powerful imperialist neighbor.
The United Nations, which had 51 Members when it was founded in 1945, had 159 Members last year - a figure that will surely be exceeded in the years to come. We can thus rightly speak of the universality of our Organization - and I shall just recall that Cambodia has been a member since 1955, and Viet Nam since 1977.
On 31 May last year, the Secretary-General made the following statement:
"To me, the fortieth anniversary of the United Nations provides a further occasion ... to encourage a rededication by Member States to the principles
and purposes of the Charter... "
...
Last, but not least, may I express the fervent hope that every effort will be made to have the year 1985 stand out laudably as a year of peace, conflict resolution, restraint, international co-operation and friendship among nations. This would be the way of transforming an anniversary into a celebration. "I refer here above all to the frightening course taken by the arms race, as well as to several protracted unresolved conflict's." (Press Release SG/SM-3563, pp. 1, 3)
We hope that the wishes expressed by the Secretary-General will be fulfilled in this memorable year. For its part, my delegation will spare no effort to help in this and sincerely hopes that our adversary from the Bast will show the same sense of responsibility and desire for harmony and peace.
In a resolution of 17 December 1984 the General Assembly took the following decision:
"that the theme of the fortieth anniversary of the United Nations shall be 'United Nations for a better world' and expresses the hope and desire that the year 1985 will mark the beginning of an era of durable and global peace and justice, social and economic development and progress and independence of all peoples." (resolution 39/161 A, para. 1)
Lastly, a decision adopted on 11 April 1935 by the Preparatory Committee for the Fortieth Anniversary of the United Nations stated:
"The general debate should be held as usual for a three-week period, from 23 September to 11 October, on the clear and explicit understanding that statements made by Heads of State or Government and special envoys during that period will also be considered as part of the commemoration." (A/40/49, p. 11) The United Nations aim for the present session is therefore that all Governments and peoples should make this anniversary an occasion for reaffirming their faith in the goals and principles of the Charter.
On 24 October, 1986 will be declared the "International Year of Peace". This constitutes for the Khmer people - the most unfortunate of all - the last recourse in the ocean of suffering and humiliation on which it has tossed for so many years.
The Socialist Republic of Viet Nam and the USSR, which supports it against our people, must agree to prove themselves worthy of membership in the United Nations and respect its resolutions and its Charter. If they were not to do so, what would be the future of my people and other peoples victims of injustice and what would be the prospects for world peace, which is the greatest ambition of all peoples?
We Khmers have never concealed our eager desire to seek an equitable and honorable political solution to the differences which pit us against our Vietnamese neighbors and their Khmer proteges in Phnom Penh.
Quite recently, our friends from the Association of South-East Asian Nations (ASEAN) - whose great goodwill I salute here - with the support of our Coalition Government, proposed to the Socialist Republic of Viet Nam the holding of proximity talks, with the possibility of the Khmer authorities in Phnom Penh being represented in the Hanoi delegation. Our proposals and those of our ASEAN friends met with a flat refusal. Viet Nam and its proteges in Phnom Penh, backed by the Soviet Union, have rejected all our proposals for peace, conciliation and guarantees put forward, in particular, in my statements at the United Nations in 1983 and 1984.
Viet Nam is now making a lot of fuss about what it calls the progress achieved in the process of a political settlement of the question of South-East Asia and the problem of Kampuchea and is apparently asking the international community not to thwart this process. But this is just a new false maneuver designed to extricate it from the growing isolation in which it finds itself and avoid being condemned yet again by our Assembly, which since 1979 has never ceased to call for the total and unconditional withdrawal of Vietnamese troops from Kampuchea so that our people can freely decide their own destiny. Today, as can be seen from many statements made from this rostrum by representatives of States Members of the Organization, the international community continues to hold firmly to this just position and to call earnestly for Viet Nam to put an end to its aggression against Kampuchea. Today more than ever before countries which love peace and justice are well aware that Viet Nam's objective is to absorb Kampuchea into the "Indo-China Federation" under Hanoi domination.
The fact is that, being unable to impose its fait accompli in Kampuchea by force of arms, Viet Nam is trying to do so through diplomatic maneuvers, the cynicism and effrontery of which consist in arrogating to itself the right to speak and act as a master in the name of the so-called Indo-China.
While waiting for a solution to be envisaged, if not found, which would lead us out of this tragic impasse that brings more ruin and devastation to our country every year, every month and almost every day, thus increasing the suffering of our people and the loss of life, our resistance against the occupiers has not been seriously weakened - as claimed by Hanoi and Phnom Penh - by the so-called big victories of the Vietnamese offensive during the dry season of December 1984 to March 1985. The tactics that we have carried out ever since then in the form of many daring commando actions deep into the interior of the zones occupied by the enemy and up to the approaches to Phnom Penh have caused the most serious concern to the occupiers and their Khmer proteges.
In this connection, I shall quote not unilateral military communiques that would give rise to suspicion but the testimony of independent, unbiased Western journalists, all the more reliable in that they do not come from the supporters of our Coalition Government.
With the Assembly's permission, I shall quote in chronological order.
The Washington Post, Thursday, April 25, 1985:
"William Branigin: 'The Cambodian Quagmire - Vietnam's Vietnam?' Excerpts: 'Instead of the Americans, the Vietnamese are now the foreign troops fighting dedicated guerrillas... Gen. Tran Cong Man, the editor of the [Vietnamese] Army newspaper Quan Doi Nhan Dan said: 'There are some complicated problems in Cambodia that must be settled...' That the Vietnamese are having problems can be discerned between the lines of statements such as the article by Gen. Anh in December [1984] in the [Vietnamese] Army theoretical journal. Anh, who is reportedly in charge of military operations in Cambodia, laid surprising emphasis on the need to improve security in the interior [of Cambodia]. He wrote that ... Cambodian guerrillas had 'set up logistical bases ... for guerrilla and sabotage activities, seizing lands, controlling the population, building counterrevolutionary forces and so forth'. Ultimately, Anh ... cautioned that 'the struggle is still long and complicated...' The [North] Vietnamese are locked in another war with no light at the end of the tunnel...
 "United Nations recognition of the Coalition Government of Democratic Kampuchea, which is supported by the United States, is based on the principle that... the Vietnamese invasion and continued occupation of Cambodia represent a violation of international law that cannot be tolerated... The guerrillas are proving hard to eradicate and the 'Vietnam War' analogies persist.
"Despite a successful offensive against the guerrillas along the Thai-Cambodian border starting in November, there are indications that security generally has deteriorated lately amid mounting guerrilla activity in the Cambodian interior.
"Correspondents who have visited Cambodia this month have confirmed guerrilla attacks within 20 miles of the capital, and Cambodian refugees arriving at the border with Thailand have reported an upsurge of incidents in various districts of the interior in the past two months. 'The level of guerrilla activity inside Cambodia right now is as high as it has ever been' since the Vietnamese invasion, said a senior Western diplomat in Bangkok... Since the Vietnamese dry-season offensive forced them out of their strongholds near the Thai-Cambodian border earlier this year, 'the [guerrillas] have done what they said they were going to do', the diplomat said. Taking advantage of a vacuum in the interior that developed when the Vietnamese were concentrating on the border, 'the [guerrillas] have been hitting district capitals and provincial seats practically all over the country', he said, but particularly in the western provinces of Battambang and Siemreap. 'Clearly the [guerrillas] are giving the Vietnamese a great deal of difficulty', the diplomat said.
"According to an Australian correspondent who recently visited Cambodia, one Khmer [guerrilla] attack during his stay occurred March 26 in the former capital of Oudong, about 25 miles north of Phnom Penh on Highway 5. He said about 100 guerrillas destroyed a Vietnamese motor pool in the center of town, blew up a bridge on the northern outskirts, ambushed a Vietnamese convoy of several trucks and killed about 15 Vietnamese troops.
"The guerrillas also entered the town market... they called the town's people to a political meeting before evacuating, he reported.
"Throughout the attack, he said, a post occupied by Cambodian soldiers of the Heng Samrin government was left alone, and the troops made no attempt to interfere.
"According to Western diplomats in Bangkok, similar attacks are not unusual in other parts of Cambodia these days...
"According to an investigation late last year by the New York-based Lawyers Committee for International Human Rights, the People's Republic of Kampuchea now appears... as a human rights violator. 'The rule of law is not respected in any serious sense in the People's Republic of Kampuchea', the group concluded in a December 1984 report. 'For the hundreds or perhaps thousands of political prisoners who inhabit its jails, beatings are commonplace and more sophisticated forms of torture usual.'... There is a growing popular resentment of the presence of an estimated 160,000 to 180,000 Vietnamese troops and increasing numbers of Vietnamese settlers.
"Specifically, Cambodian peasants lately have especially resented being dragooned by the Vietnamese into forced-labor teams and sent to the Thai-Cambodian border to build a network of road and defensive barriers, according to Western relief workers in Cambodia. The network is aimed at improving Vietnamese logistics in the border area and preventing guerrilla infiltration. The Vietnamese have acknowledged mobilizing 'tens of thousands' of Cambodians for the construction work...
"One side effect of the project, said one relief official, has been the spread of a resistant strain of malaria, common along the border, to workers from other provinces. 'The forced labor and the malaria have caused a lot of animosity towards the Vietnamese', the official said. 'The Vietnamese have gained a lot militarily in the border area, but the toll has been very heavy in terms of the health of Cambodians'.
"An influx of settlers also has raised indignation and suspicion among some Cambodians that crowded Vietnam, with a population of 60 million to Cambodia's estimated 6 million, which has expansionist designs on its potentially bountiful neighbor.
"Recent visitors to Cambodia have reported seeing Vietnamese settlers who clearly were newcomers and who spoke no Khmer, the name of the language and ethnic group of the Cambodian majority.
"While many of the Vietnamese may cross into Cambodia on their own from southern Viet Nam in search of economic opportunities, some apparently benefit from government support.
"One Cambodian barber in Phnom Penh told a visitor recently, for example, that he had been obliged to take on a Vietnamese partner to get back the shop he had been forced to abandon...
"Another Cambodian shopkeeper told an Italian correspondent in a southern suburb of Phnom Penh that 20 to 30 Vietnamese a day were arriving in trucks to take up residence there. While they were talking, the reporter witnessed the arrival of one such truck.
"A Western relief agency official who lived in Phnom Penh a few years ago said after a recent return trip that he was 'amazed' at the number of new Vietnamese settlers he saw. 'The traders of farm produce tend to be Vietnamese, nor Khmer anymore', he said. 'People are very angry about it said another recent visitor of the Cambodians he met. 'They talk about the Vietnamese more and more'-, 
"Le Monde, 8 May 1985: The Vietnamese at grips with the guerrillas, by Philippe Pons. Excerpts:
"The Vietnamese now have to cope with a type of war which - they know better than anyone else - war machines can hardly break down, namely, guerrilla warfare... As a substitute for the 'Maginot Line, this Vietnamese-style 'Berlin Wall', composed of ditches and slopes for the construction of which Hanoi has rounded up Cambodians from all over the country, actually appears relatively easy to get around. It seems that the Vietnamese no longer control strategic points, a fact that already necessitates a massive deployment of their forces... The Vietnamese and the regime in Phi saenh are far from being the masters of the country... Today the Vietnamese have won only a partial victory: they have expelled the civilian populations from the bases along the border, but they have failed to subdue the resistance. Quite the contrary, it appears as if they have contributed to strengthening the (Democratic Kampuchea tripartite] alliance... The Vietnamese diplomatic isolation has worsened... Hanoi... runs the risk of getting bogged down in a long and expensive conflict, (spoke in English)
"Far Eastern Economic Review, 9 May 1985: 'The war continues. Hanoi has wiped out the key Khmer resistance bases, but the guerrillas are increasingly active inside the country', by Rodney Tasker. Excerpts:
"Latest reports suggest that widespread fighting deeper inside Cambodia has reached a new level of intensity... The [guerrillas] have spearheaded a
J resistance campaign to carry out almost daily attacks on Vietnamese troops, sabotaging lines of communication and hitting administrative centers... •After talking to dozens of Cambodians [refugees at the Thai border] from almost all the provinces, I am convinced that fighting is worse than it's ever been [since Vietnam's late 1978 invasion]', the source commented... "Independent sources tend to confirm that the [guerrillas] are indeed very active carrying out sabotage operations to within 10 kilometers of Phnom Penh. One Australian international relief worker based in Phnom Penh gave an eye-witness confirmation of a Khmer [guerrilla] raid on the town of Oudong, 30 kilometers north-west of Phnom Penh, on 26 March, an attack which has since been confirmed to the Review by other independent sources, who also say the Khmer [guerrillas] successfully ambushed a squad of reinforcements rushed to the scene. He said the Khmer [guerrillas] claim that they killed 20 Vietnamese troops and destroyed military posts and other buildings was largely accurate. The relief worker said he and his colleagues in Phnom Penh were now 'severely restricted in traveling by land outside the capital'. Other sources confirmed that driving from Phnom Penh north to Kompong Chhnang, Kompong Cham and Kompong Thorn had become a dangerous exercise because of guerrilla activities and that the authorities often prevented such travel, and if they did, movement was restricted to daylight hours. According to diplomatic and other sources, an official Mongolian delegation headed by Foreign Minister Mangalyn Dugersuren arrived in Phnom Penh in March, having been told that part of the visit would include a flight to the historic Angkor Wat temples. But when they arrived, the party was told the Angkor Wat trip had been canceled 'for their own safety'. Other reports speak of burned-out trucks strewn along some of the main highways in Cambodia and frequent disruption of rail services because of guerrilla sabotage attacks. A ferry operating on the southern estuary of the Tonle Sap, or great lake, was reportedly destroyed by guerrillas in January ... Independent sources generally agree that the [guerrillas] were by no means crippled militarily by the successful Vietnamese campaign to deprive them of their border sanctuaries ... The bulk of the [Democratic Kampuchea guerrillas] simply melted away in their normal small units of no more than 10 men to continue the guerrilla campaign inside Cambodia ... The Vietnamese appear to be paying the price of concentrating their best occupation troops in an effort to seal the Cambodian-Thai border and deprive the resistance of any sanctuary there. The price is weaker security in the Cambodian interior, a soft underbelly which the [guerrillas] are exploiting." "Le Monde, Wednesday, 17 April 1985; James Burnett; Excerpts:
"It is conceded in Phnom Penh that 'kicking over [by the Vietnamese army] the anthill [of the Khmer resistance]' has not solved all the problems. Far from it. The plan now is to neutralize groups of resistance fighters scattered all over the country. A tough job ... And people know the danger is very real ... The threat of an 'enemy assault' on Phnom Penh was taken seriously. Vietnamese advisers kept plying the Cambodian authorities with security directives. Security measures in the capital's market places and the 9 p.m. to 5 a.m. curfew, which had been in force for the past five years, were tightened up. It has been learned from Khmer sources that there have been growing numbers of arrests in the capital, Phnom Penh ... Westerners have been discreetly dissuaded from visiting markets. When Mr. Hun Sen recently received representatives of humanitarian organizations, he told them he feared one of their members might have been killed or taken hostage. The 2,000 or so Soviet experts in the country move around only by helicopters in rural areas."
"United Press International, Bangkok, 8 August 1985; Excerpts:
"The Cambodian capital of Phnom Penh is pressing civilians into guard duty and tightening security in the face of increased guerrilla attacks, according to an official Cambodian report ... Civilians throughout Phnom Penh are to join regular army and militia units in 'vigorously performing patrol and guard duties, particularly during the curfew hours, in the streets, along the rivers and major communication lines and at entries and exits of the city to contribute to the safety of important party and State targets', the official report said. The report obtained by United Press International was the first indication that civilian guards and tightened road surveillance have been added to Phnom Penh's long-standing dusk-to-dawn curfew. Western diplomats confirmed that the internal security of Cambodia .is deteriorating, which is raising the concerns of 160,000 Vietnamese occupation troops and the Hanoi-installed Heng Samrin regime in Phnom Penh. 'The situation is at its worst since the Vietnamese invaded Cambodia in December 1978', said one Western diplomat. 'The guerrillas have penetrated deeply and are operating throughout the country, including the Phnom Penh area ...'. Confirmed guerrilla raids have occurred this year in districts near Phnom Penh ...". (continued in French)
I would add, for the information of representatives, that I had the honor to receive last August in Kampuchea's free zone, representatives of foreign media and television, and two ambassadors from friendly nations who presented their credentials to me.
Following this information on the military situation in Kampuchea, I now have the duty to take up the most important subject of the systematic and increasingly serious violations of human rights of which the Heng Samrin and Hun Sen regime and its Vietnamese protectors are guilty. May I quote again, in this respect, some testimonies of fully reliable independent investigators, 
I shall first quote excerpts from a Washington Associated Press report from The Japan Time of Friday, 14 December 1984.
"The Lawyers Committee for International Human Rights said a delegation it sent to Kampuchea in November found evidence that 'for the hundreds or perhaps thousands of political prisoners who inhabit [Kampuchean] jails, beatings are commonplace and more sophisticated forms of torture usual'. The report directed its sharpest criticism at the People's Republic of Kampuchea ... The Lawyers Committee concluded that 'beatings - with truncheons, metal pipes or rifle stocks - appear to be the most common form of torture', but that more sophisticated methods involving electric shocks, and metal vises for the head are sometimes used. 'Persons suspected of supporting resistance activity are typically arrested without charges being made, imprisoned without being sentenced or convicted, and kept in jail for indeterminate periods', the report said. The New York-based Lawyers Committee said its three-member delegation was the first human rights team to visit Kampuchea, as Cambodia is now known, in at least 15 years. The delegation cited what it called a 'pervasive reluctance' in the international community to examine current Kampuchean human rights abuses."
The following are excerpts that appeared in The Canberra Times of Friday, 14 December 1984:
"The Vietnamese-backed Government of Kampuchea routinely and brutally torture political prisoners, a United States human rights group said yesterday. A report by the New York-based Lawyers Committee for International Human Rights said, 'The rule of law is not respected in any serious sense in the People's Republic of Kampuchea' ... Beatings with truncheons, metal pipes or rifle stocks appeared to be the most common form of torture. Beatings were often supplemented with prisoners being suspended from ceilings, given electric-shock treatment, having plastic bags put over their heads, having powdered lye blown in their faces, and having metal contraptions tightened around their heads. Prisoners, estimated to number in the thousands, were often kept for months in windowless cells and forbidden to make any comment about the Vietnamese presence in their country, not even to cite it in their 'confessions'."
In The New York Times of Thursday, 15 November 1984, there is an article entitled "Hanoi linked to Cambodian torture" by Barbara Crossette, dated from Bangkok, Thailand, 14 November:
"A visiting American civil rights group says that Vietnamese Government officials are widely involved in the arrest and torture of Cambodian citizens ... 'In Cambodia, there simply does not exist the recognition of civil liberties or human rights on a basis recognized by the world community,' said Floyd Abrams, the constitutional expert and First Amendment lawyer, who is a member of the American team ... 'When you put together a society,' Mr. Abrams said in an interview on Tuesday, 'in which people are arrested without charges being made and jailed without being convicted, in which confessions are forced and torture seems to be commonplace, you simply are not talking about a society that seriously recognizes the rule of law.' ... Vietnamese are playing an extensive role in the security apparatus of the Phnom Penh Government. Vietnamese were reported present o- actively taking part in every interrogation and torture ... Torture methods, according to former prisoners, included electric shocks, being trussed up and suspended from the ceiling while being beaten, being shackled by the legs to stirrups above the floor to force the body into a painful off-balance position and having a plastic bag pulled over the head and closed around the neck until the prisoner fainted. Some prisoners reportedly died of beatings, others from malnutrition and disease." In the Far Eastern Economic Review on 26 August 1985 there is an article entitled "Cambodia: forced human bondage" by John McBeth in San Ro Changan which reads:
"From Rattanakiri and Preah Vihear provinces in the North and North East to Pursat in the West, tens of thousands of Cambodians are being pressed into
national defense work - a euphemism for an ambitious Vietnamese plan to seal the "Shai-Kaspuchea border ... Diplomats ... have confirmed the reports ... h Khmer doctor who recently defected from Phnom Penh claims each of Cansbodia' s provinces is committed to supplying up to 25,000 to 30,000 workers over an unspecified period of time to build and repair access roads, clear jungle, lay minefields, and construct elaborate anti-infiltration barriers along the malaria-infested frontier. Conscripts range in age from 18 to 45 and there is general agreement that quotas have been established for each district, ranging as high as 3,000 ... Disease is apparently so rampant that many of the medical workers themselves go down with malaria, hepatitis and viral infections and are unable to work for weeks after their return ... The death rate among the labor conscripts is unknown but diplomatic sources say many are wounded by mines ... Medical supplies are also reported to be inadequate to deal with the sick, the bulk of whom contract malaria on top of other complaints ... So Saren, former deputy director of Phnom Penh's 500-bed Kampuchean-Soviet Friendship Hospital, said the forced labor program was initiated in March 1984 ... So claimed opposition to the labor program is muted but widespread. Western aid workers and other independent sources confirm what they say is a tremendous amount of bitterness over the Vietnamese-directed plan, particularly the way women are being conscripted to make up the work force quotas. One of the more prominent critics, according to So, was the regime's late Prime Minister, Chan Sy, who is said to have complained to the Vietnamese that it would lead to an unacceptable number of deaths. Sy is reported to have died of a heart or circulatory ailment in a Moscow hospital last December."
In The New York Times of 26 August 1985, Barbara Crossette says:
"Cambodian refugees reaching Thailand have said civilians are also being used as 'human mine detectors'. & staff director of Cambodia's National Military Training School said recently that what he called 'manual' mine detection was being carried out along the border."
The following are excerpts from the 1984 report of Amnesty International, pages 231 and 232:
"Amnesty International's main concern was the reported detention without trial by the authorities of the People's Republic of Kampuchea of people they suspected of opposing their policies or of supporting groups engaged in armed resistance against them ... In July 1983, refugees arriving at camps near the western border reported that widespread arrests had taken place in the army and administration of the Government of the People's Republic of Kampuchea and among the peasants ... Starting in April 1983, 300 people were reportedly arrested in the western provinces of Simreap, Oddar Meanchey and Battambang. Among them were said to be Chan Seng, the Governor of Siemreap province, Keo Ha, his former deputy, as well as military officers, teachers and village cadres ... Villagers were reportedly arrested during the year 1983 for protesting against arrests, military conscription and forced relocation. Further arrests of government officials were reported in October and December 1983 in Karapot and Kompong Cham provinces. Amnesty International had no information on the reasons for these arrests. Refugees from western provinces also reported the arrest, ill-treatment and torture in June 1983 of villagers by Vietnamese soldiers present in the country who suspected them of helping the armed operation of the guerrillas. Amnesty International was unable to estimate the number of people detained on political grounds 
Among the individual cases it investigated was that of Mao Ayauth, a former-television and radio producer who was working in the Government's information service and was reportedly detained in 1381. Amnesty International learned of the release at the end of 1982 of Nam Bunnaraya, Director of the orchestra of - the Kampuchean radio, after 18 months detention without charge or trial. Most political detainees were believed to be detained without charge or trial ... Amnesty International was concerned about reports that some of the prisoners held in the Central Prison in Phnom Penh, were kept in fetters and in unlit cells, especially during their period of interrogation. Detention for 're-education' purposes without charge or trial appeared to be widespread ... In June 1983, the Phnom Penh authorities confirmed that more than 100 were being detained in a camp in Takeo, some having been held for up to three years." (continued in French)
The testimony I have just quoted is more than alarming. It shows that the Heng Samrin and Hun Sen regime, which is desperately trying to present its best possible image to those few visitors from the free world, has been unable to deceive their vigilance and shrewdness. We can see that the Socialist Republic of Viet Nam encourages torture when it does not engage in the practice itself. Not only do the two acolyte regimes regard as worthless the United Nations mottoes and slogans on peace, tolerance, conciliation and co-operation among peoples and nations, but they are endangering everything that provides guarantees for the dignity of human beings.
The violation of human rights, the suppression of fundamental freedoms, the absence of any serious judicial procedures, the common practice of torture, the recourse to political assassination, all these constitute an extremely serious threat to those rights which the United Nations has the duty to protect at all costs. 
This accumulation of crimes against humanity by the Socialist Republic of Viet Nam and its proteges in Phnom Penh obviously removes all justification for the Vietnamese invasion and occupation of Cambodia.
The United Nations Charter, human rights and international law are treated with contempt by the Socialist Republic of Viet Nam, endorsed and supported by the Soviet Union and some 20 countries in its orbit and that will, alas, tarnish the celebration of the fortieth anniversary of the United Nations and the International Year of Peace in 1986.
We are therefore confident that our Organization will do its utmost to discharge its responsibilities more fully in maintaining peace, and that in this field it will not only strengthen the role of our Assembly but also the office of the Secretary-General, in order to make his admirable diplomacy still more efficient.
We trust that resolutions adopted by our Assembly designed to put an end to foreign occupation and to restore peace will be implemented more effectively than they have been so far.
The people and the Coalition Government of Democratic Kampuchea, who have been waging for almost seven years a resolute and strenuous struggle to regain the independence of their homeland and their right to self-determination, always support the peoples of all continents who are fighting for the same ideals. On this occasion of the fortieth anniversary of the United Nations and its Charter, we should like solemnly to renew our unswerving solidarity and support.
First, we renew our firm and cordial solidarity with our brothers and sisters of Laos, who are waging a strenuous and brave struggle for the survival of their motherland and national identity against Viet Nam's absorption.
Second, we support the patriotic and realistic proposal put forward by President Kim II Sung to hold parliamentary talks between the National Assemblies of the Democratic People's Republic of Korea and the Republic of South Korea so as to ease tensions in the peninsula, put an end to mistrust and confrontation, and create a climate conducive to mutual understanding and confidence for a peaceful and independent reunification of Korea. The meetings and talks between the delegations of the Democratic People's Republic of Korea and the Republic of South Korea concerning economic and parliamentary affairs and questions relating to the Red Cross have already achieved encouraging results, which augurs well for further progress towards the peaceful reunification of Korea. We trust that those meetings and talks will continue to develop favorably for the good of the whole Korean people and nation.
Third, we renew our fraternal support for and solidarity with the valiant Afghan people and the heroic Mujahideen, who are waging a struggle similar to ours; we express our profound admiration to them and our warm congratulations for their outstanding victories against the Soviet forces of aggression and occupation. Certainly, the Afghan people will never allow themselves to be subdued and the only solution to the Afghan problem remains the total withdrawal of Soviet forces from Afghanistan so that the Afghan people can exercise their right to self-determination and decide themselves on their form of government and political, economic and social system, without foreign interference in accordance with the relevant United Nations resolutions.
Fourth, in the Middle East, a just and lasting peace cannot be established without the recognition and exercise of the Palestinians' right to self-determination, the principle of the inadmissibility of the acquisition of foreign territories by force, and the right of all States in the region to coexist in peace and security. He continue to support the struggle of the Arab countries and that of the Palestinian people under the leadership of the PLO to achieve this goal. The terrorist acts that follow one on another make it increasingly difficult to solve the problem. We condemn all of them, particularly the one that occurred yesterday at Tunis against the headquarters of the PLO, which was in addition a violation of Tunisian sovereignty. We hope that the current efforts to bring the parties concerned to the conference table will prove fruitful so that this commemorative year of the fortieth anniversary of the United Nations will be the starting point of a settlement of the Palestinian problem and that of the Middle East, which have already lasted all too long.
Fifth, the situation in Lebanon, which cannot be dissociated from the situation in the Middle East, continues to be a matter of concern to the international community. We sincerely hope that national harmony can be restored so as to ensure peace and security in the country, safeguard national independence and unity and ensure territorial integrity.
Sixth, the war between the two neighboring and brotherly countries, Iran and Iraq, has continued unabated for over five years, with a heavy toll in human lives and material resources for both sides. We urge the two countries to listen to the appeals of the international community, to put an end to this bloodshed and to start negotiations for a peaceful settlement of this conflict.
Seventh, our support for and solidarity with the African liberation movements remains unchanged, especially with respect to the courageous and legitimate struggle of the Namibian people under the leadership South West Africa People's Organization (SWAPO), for their national independence in a united Namibia including Walvis Bay and the coastal islands. The brutal repression of the Namibian people and the establishment by the apartheid regime in Pretoria of a so-called interim government in Namibia, are aimed only at perpetuating the illegal occupation of Namibia, in violation of United Nations resolutions, particularly Security Council resolutions 385 (1976) and 435 (1978), which remain the only valid basis for a peaceful, just and lasting settlement of the problem of decolonialization of Namibia. Tension in southern Africa will continue to worsen as long as the Pretoria regime refuses to give up its policy of apartheid, its illegal occupation of Namibia, and its aggression against and destabilization of neighboring countries. Slaughter, arrests, and arbitrary mass detentions which have been taking place since the imposition of the state of emergency in South Africa have aroused the indignation and condemnation of the whole international community. They show that the apartheid regime cannot be reformed and that only its elimination can bring about the establishment of a free, united and democratic society in South Africa. We welcome the sanctions adopted by developed countries against the Pretoria regime. Those sanctions, which should undoubtedly be more stringent, in combination with increased moral, material and diplomatic assistance to the just struggle of the South African peoples, are likely to induce the defenders of apartheid to listen to reason.
Eighth, the persistent drought, coupled with the catastrophic phenomena of desertification and compounded by external economic factors, continue to claim tens of millions of victims in Africa. We wish to reaffirm our solidarity with and our admiration for all the African peoples and Governments who are struggling with courage, tenacity and dignity to cope with this unprecedented economic and social crisis. The people of Kampuchea, a small and impoverished country, a victim of the VietnamesG genocidal war of aggression, feel part of and are deeply affected by the misfortunes and sufferings of their African brothers and sisters. They will continue to offer their very modest contributions to the commendable efforts of our Secretary-General and the international community to alleviate those sufferings. We congratulate all those countries that have granted emergency assistance to the victX^., and have provided manifold forms of aid to the African programs of action at the national and regional levels, with a view to finding a long-term structural solution to the crisis. They have responded positively to their international responsibility, a responsibility which falls to us all as human beings. They have shown that, united, we can successfully take up this tragic challenge, involving a whole continent.
Ninth,, and last, we consider that the Contadora group is the best instrument to resolve the crisis in Central America by peaceful means, and to restore peace and stability on the basis of respect for the independence, sovereignty and territorial integrity of all States in the region.
The recent setting up by four important Latin American countries of a group in support of the Contadora Group will not fail to give a new impetus to its action so as to prevent the situation in the region from dangerously deteriorating, and it will help to realize its noble objectives. We continue to lend our support and encouragement to the Contadora Group.
The appalling natural calamity, which plunges Mexico into mourning, has upset the international community by its exceptional size. On this painful occasion, I would like, on behalf of the people of Kampuchea and their coalition Government, and on my own behalf, to assure the Mexican Government and the valiant people of Mexico of our profound sympathy and sincere condolences.
